By the Court.
We think the construction of § 12 of the act, by the court below, was correct. The liability of the trustees, by that section, is of the nature of a penalty or punishment for the omission of a duty. The section was properly worded, without reference to the fact that there would be or might be a change of trustees. The liability attaches to the individuals, who may change, and not to the office, which does not change.
We think that the section should be construed as though the woi'ds “ during their continuance in office” had been added to the end of the section. It may be said that these words are impliedly added.
The judgment below should be affirmed, with costs.
Clerke, Leonard and Suther land, Justices.]